          Case 3:15-cv-01857-SI        Document 270        Filed 04/09/19   Page 1 of 4




 Joshua M. Sasaki, P.C., OSB No. 964182
 josh.sasaki@millernash.com
 Nicholas H. Pyle, OSB No. 165175
 Nicholas.pyle@millernash.com
 MILLER NASH GRAHAM & DUNN LLP
 3400 U.S. Bancorp Tower
 111 S.W. Fifth Avenue
 Portland, Oregon 97204
 Telephone: 503.224.5858
 Facsimile: 503.224.0155

 John Maston O'Neal (admitted pro hac vice)
 john.oneal@quarles.com
 Zachary S. Foster (admitted pro hac vice)
 zachary.foster@quarles.com
 QUARLES & BRADY LLP
 101 E. Kennedy Blvd., Ste. 3400
 Tampa, FL 33602
 Telephone: 813.387.0300
 Facsimile: 813.387.1800

 Attorneys for Defendant ViSalus, Inc.


                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION

                                                        CV No. 3:15-cv-01857-BR
 LORI WAKEFIELD, individually and on
 behalf of all others similarly situated,               DEFENDANT'S SUMMARY OF
                                                        WITNESS TESTIMONY
                 Plaintiff,
         vs.
 VISALUS, INC., a Nevada corporation,

                      Defendant.



        Defendant, ViSalus, Inc. ("ViSalus") states that it may call Blake Mallen as a witness. Mr.

Mallen’s direct examination is expected to last 20 to 30 minutes. Any desired contact with Mr.

Mallen should be addressed to Defendant’s counsel.

        If called, Mr. Mallen is expected to testify as follows:




QB\146121.00022\56976113.1
          Case 3:15-cv-01857-SI       Document 270        Filed 04/09/19     Page 2 of 4




        Mr. Mallen will testify that he is a Co-Founder and current President of ViSalus. From

March 2005 through January 2016, he was the Chief Marketing Officer of ViSalus. Mr. Mallen

will testify that ViSalus is a healthy lifestyle company founded in 2005. Mr. Mallen will testify

that ViSalus innovated the Body by Vi Challenge, which is a complete and healthy lifestyle

program that provides the right nutrition, guidance and social support to achieve any weight loss

or fitness goal using ViSalus's products. Mr. Mallen will testify that ViSalus is a network

marketing company that sells weight-loss products and dietary supplements. Mr. Mallen will

testify that ViSalus has relationships with independent business owners known as "promoters",

who have their own businesses selling ViSalus products. Mr. Mallen will testify that ViSalus

provides support to ViSalus promoters to help the promoters in their sales efforts, including

training calls, meetings and informational programs. Mr. Mallen will testify that as Chief

Marketing Officer of ViSalus, he oversaw ViSalus' marketing campaigns between 2005 to present.

Mr. Mallen will testify that ViSalus' calling campaigns were not limited to what has been called

"Press1" or ones that used "voicecasts". Mr. Mallen will testify that ViSalus used several different

marketing campaigns, including calling campaigns which connected to live agents. To the best of

Mr. Mallen's knowledge, ViSalus did not have robocalls with prerecorded messages for

telemarketing purposes as plaintiff apparently contends. Some calling campaigns informed the

promoters about training calls, training meetings, new products, specials, and incentives.      Mr.

Mallen will also testify that ViSalus did calling campaigns to inform customers and promoters that

their credit cards were declined or expired when ViSalus attempted to process their orders. Mr.

Mallen will testify that Winback campaigns and other campaigns were intended to connect a call

recipient to a live person in ViSalus' call center and were not intended to feature prerecorded

messages. Mr. Mallen will testify that person to person communication is needed for effective



                                                 2
QB\146121.00022\56976113.1
          Case 3:15-cv-01857-SI      Document 270       Filed 04/09/19    Page 3 of 4




marketing and that as a result, large calling campaigns which played messages rather than

connecting live persons does not make sense as an effective marketing strategy for ViSalus.


        DATED this 9th day of April, 2019.

                                              QUARLES & BRADY LLP


                                              By /s/ John Maston O'Neal

                                              John Maston O'Neal (admitted pro hac vice)
                                              john.oneal@quarles.com
                                              Zachary S. Foster (admitted pro hac vice)
                                              zachary.foster@quarles.com
                                              QUARLES & BRADY LLP
                                              101 E. Kennedy Blvd., Ste. 3400
                                              Tampa, FL 33602
                                              Telephone: 813.387.0300
                                              Facsimile: 813.387.1800

                                              MILLER NASH GRAHAM & DUNN LLP
                                              Joshua M. Sasaki, P.C., OSB No. 964182
                                              josh.sasaki@millernash.com
                                              Nicholas H. Pyle, OSB No. 165175
                                              nicholas.pyle@millernash.com
                                              Telephone: 503.224.5858
                                              Facsimile: 503.224.0155

                                              Attorneys for Defendant ViSalus, Inc.




                                                3
QB\146121.00022\56976113.1
          Case 3:15-cv-01857-SI       Document 270         Filed 04/09/19    Page 4 of 4




 I hereby certify that I served the foregoing on Plaintiff the foregoing document:

 Scott F. Kocher                                     Rafey S. Balabanian (pro hac vice)
 Stephen J. Voorhees                                 Eve-Lynn Rapp (pro hac vice)
 FORUM LAW GROUP LLC                                 EDELSON PC
 811 S.W. Naito Parkway, Suite 420                   123 Townsend Street, Suite 100
 Portland, Oregon 97204                              San Francisco, CA 94107
 Telephone: 503.445.2102                             Telephone: 415.212.9300
 Fax: 503.445.2120                                   Fax: 415.373.9435
 E-mail: scott@forumlawgroup.com                     E-mail: rbalabanian@edelson.com
          stephen@forumlawgroup.com                         erapp@edelson.com
 Attorneys for Plaintiff                             Attorneys for Plaintiff

                                                     Benjamin H. Richman (pro hac vice)
                                                     EDELSON PC
 Stefan Coleman                                      350 N. LaSalle Street, 14th Floor
 Law Offices of Stefan Coleman, LLC                  Chicago, IL 60654
 1309 Jericho Tpke, 2nd Floor                        Telephone: 312.589.6370
 New Hyde Park, NY 11040                             Fax: 21.589.6378
 Tel: 877.333.9427                                   E-mail: brichman@edelson.com
 Fax: 888.498.8946                                   Attorneys for Plaintiff
 E-mail: law@stefancoleman.com
 Attorneys for Plaintiff


by the following indicated method or methods on the date set forth below:

               CM/ECF system transmission.

               E-mail. As required by Local Rule 5.2, any interrogatories, requests for
                production, or requests for admission were e-mailed in Word or WordPerfect
                format, not in PDF, unless otherwise agreed to by the parties.

               Facsimile communication device.

               First-class mail, postage prepaid.

               Hand-delivery.

               Overnight courier, delivery prepaid.

               DATED this 9th day of April 2019,

                                             /s/John Maston O'Neal

                                             Attorneys for Defendant ViSalus, Inc.

                                                 4
QB\146121.00022\56976113.1
